   Case 5:18-cv-00992-JGB-SP
REDACTED                       Document 115 Filed 06/17/21 Page 1 of 1 Page ID #:1375
                                                                                       FILED
                                                                             CLERK, U.S. DISTRICT COURT



                                                                                  6/17/2021
                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                         NP
                                                                             BY: ___________________ DEPUTY




                                                                 Juror 3
